By the Court,

Nelson, J.
The common pleas, in nonsuiting the plaintiff, were probably governed by the case of Pierce v. Sheldon, 13 Johns. R. 191, which was an action on the case, for neglecting to serve or return the execution within the limited time, and the judgment was reversed for a misconception of the action. No reason or authority is given for this decision, except that the statute provided a remedy expressly “ by action of debt.” 1 R. L. 395. Laws of 1824, p. 289, § 17. In this case the action is founded upon the express malfeasance of the officer in making a levy upon property sufficient to satisfy the execution, and then voluntarily relinquishing it for the body. An action on the case is the appropriate remedy at common law. 1 Chitty, 140. See Precedents, vol. 2, 365,6. Rogers v. Brewster, 5 Johns. R. 125. Bartlet v. Crozier, 15 id. 250. It is a very clear, if the statute had not given the *238action of debt against the constable for a violation of his duty party injured would have resorted to the common law action upon the case ;■ for there would be a lamentable defect jus^ce ™ most cases of misfeasance of these officers, if re-
dress could not be obtained independent of statutory regulations. For maliciously and unreasonably executing process, with intent to oppress, for keeping property in an unsafe place upon execution, and exposing it to destruction, and in numerous other instances, the only remedy is at common law. Jenner v. Jolif, 9 Johns. R. 385. We can discover no reason why the principle is not strictly applicable to this case, that if a statute gives a remedy in the affirmative, without a negative express or implied, (which is this statute,) for a matter that is actionable at common law, the party may sue at common law, as well as upon the statute. 6 Bac. Abr. 376, 7, g. Bonafous v. Walker, 2 T. R. 129, 32. Almy v. Harris, 5 J ohns. R. 175. Though the statute gives an action of debt against the sheriff for an escape, 1 R. L. 425, it has frequently been decided that the remedy at common law is not thereby impaired. Rawson v. Dole, 2 Johns. R. 455; Bonafous v. Walker, 2 T. R. 126; Homan v. Liswell, 6 Cowen, 659, was an action on the case, against a constable, for not returning an execution, and this objection seems not to have been thought of.
There is no force in the position that constables are creatures of the statute, unknown to the commom law, and that their duties, and remedies for a violation of them are prescribed by the statute, for their office is a very ancient one, 1 Bac. Abr. 683, and existed at common law ; 2 Hawk. ch. 10, § 33 ; though their duties were originally confined to the execution of criminal process ; and the cases above cited shew that most of the remedies against them as civil officers must be, if at all, at common law.
The plaintiff in the execution was not bound to tender a bond of indemnity to the constable without a request, conceding that a constable cannot summon a jury to try the right of property, upon reasonable doubt as to title; but we see no objection, either in principle or practice, to the constable’s exercising that power. The same reasons which extend this protection to the sheriff are equally applicable to him ; and in *239in the case of Townsend v. Phillips, 10 Johns. R. 98, this power was exercised by a constable. The settled rule in this state is, that the plaintiff is not bound to tender a bond of indemnity until after the jury have passed upon the question of property, and the officer acts at his peril in making a return, nulla bonat unless in pursuance of the inquisition. Center v. Patterson, 8 Cowen, 65.
Had the plaintiff been properly nonsuited, the defendant would have been entitled to double costs, 8 Cowen, 416 ; but the court erred in nonsuiting the plaintiff, and the judgment must be reversed.
Judgment reversed.